                                                                                             LIPSON NEILSON P.C.
                                                                                         1   J. WILLIAM EBERT, ESQ.
                                                                                             Nevada Bar No. 2697
                                                                                         2
                                                                                             KAREN KAO, ESQ.
                                                                                         3   Nevada Bar No. 14386
                                                                                             9900 Covington Cross Drive, Suite 120
                                                                                         4   Las Vegas, Nevada 89144
                                                                                             (702) 382-1500 - Telephone
                                                                                         5   (702) 382-1512 - Facsimile
                                                                                             bebert@lipsonneilson.com
                                                                                         6
                                                                                             kkao@lipsonneilson.com
                                                                                         7
                                                                                             Attorneys for VIA VALENCIA/VIA VENTURA HOMEOWNER ASSOCIATION
                                                                                         8

                                                                                         9                                 UNITED STATES DISTRICT COURT
                       9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                        10
                                                                                                                               DISTRICT OF NEVADA
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                        11

                                                                                        12   BANK OF AMERICA, N.A.,                       CASE NO.: 2:16-cv-00274-APG-PAL
LIPSON NEILSON, P.C.




                                                                                        13                    Plaintiff,
                                                                                                                                          STIPULATION AND ORDER TO
                                                                                        14                                                EXTEND THE DEADLINES TO FILE
                                                                                             v.
                                                                                                                                          RESPONSES TO MOTION FOR
                                                                                        15                                                PARTIAL SUMMARY JUDGMENT
                                                                                             VIA VALENCIA/VIA VENTURA
                                                                                        16   HOMEOWNERS ASSOCIATION;
                                                                                             SATICOY BAY LLC-SERIES 9732
                                                                                        17   MOUNT CUPERTINO; ABSOLUTE
                                                                                        18   COLLECTION SERVICES, LLC,

                                                                                        19                     Defendants.

                                                                                        20   And all related claims.
                                                                                        21

                                                                                        22
                                                                                                                                                   28




                                                                                                   Plaintiff Bank of America, N.A. (BANA), Defendants Via Valencia/Via Ventura
                                                                                        23   Homeowners Association, Saticoy Bay LLC-Series 9732 Mount Cupertino, Absolute
                                                                                        24   Collection Services, LLC through their undersigned counsel of record, stipulate to
                                                                                         2
                                                                                         3
                                                                                         4
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8
                                                                                         9
                                                                                        10
                                                                                        11
                                                                                        12
                                                                                        13
                                                                                        14
                                                                                        15
                                                                                        16
                                                                                        17
                                                                                        18
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27
                                                                                         1




                                                                                        25   extending Via Valencia/Via Ventura Homeowners Association deadline to file responses to
                                                                                        26   the pending partial summary judgment motion, ECF No. 68, for an additional 3 days, to
                                                                                        27   May 3, 2019.
                                                                                        28

                                                                                                                                     Page 1 of 3
                                                                                         1         This is the parties’ first request for an extension of this deadline. The parties do not

                                                                                         2   make this request to cause delay or prejudice any party.

                                                                                         3         DATED this 30th day of April, 2019.

                                                                                         4

                                                                                         5
                                                                                             LIPSON NEILSON P.C.                              AKERMAN LLP
                                                                                         6
                                                                                              /s/ Karen Kao                                   /s/ Rex D. Garner
                                                                                         7                                                    _________________________
                                                                                             ____________________________
                                                                                             J. WILLIAM EBERT, ESQ.                           Darren T. Brenner, Esq.
                                                                                         8
                                                                                             NV Bar No. 2697                                  NV Bar No. 8386
                                                                                         9   KAREN KAO, ESQ.                                  Rex D. Garner, Esq.
                                                                                             NV Bar No. 14386                                 NV Bar No. 9401
                       9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                        10   9900 Covington Cross Drive, Suite 120            1635 Village Center Circle, Ste 200
                                                                                             Las Vegas, Nevada 89144
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                             Attorneys for Defendants                         Las Vegas, NV 89144
                                                                                        11                                                    Attorneys for Plaintiff Bank of America,
                                                                                             Madeira Canyon Homeowners Association
                                                                                                                                              N.A.
                                                                                        12
LIPSON NEILSON, P.C.




                                                                                             LAW OFFICE OF MICHAEL F. BOHN                    ABSOLUTE COLLECTION SERVICES,
                                                                                        13
                                                                                                                                              LLC
                                                                                        14   /s/ Michael F. Bohn
                                                                                             __________________________________               /s/ Shane D. Cox
                                                                                        15   Michael F. Bohn                                  _______________________________
                                                                                             NV Bar No. 1641                                  Shane D. Cox, Esq.
                                                                                        16   Adam R. Trippiedi, Esq.                          NV Bar No. 13852
                                                                                             NV Bar No. 12294                                 7485 W. Azure Drive, Suite 129
                                                                                        17                                                    Las Vegas, NV 89130
                                                                                             2260 Corporate Circle, Ste 480
                                                                                             Henderson, NV 89074                              Attorneys for Absolute Collection
                                                                                        18                                                    Services
                                                                                             Attorneys for Saticoy Bay
                                                                                        19

                                                                                        20

                                                                                        21

                                                                                        22
                                                                                                                                                   28




                                                                                        23

                                                                                        24
                                                                                         2
                                                                                         3
                                                                                         4
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8
                                                                                         9
                                                                                        10
                                                                                        11
                                                                                        12
                                                                                        13
                                                                                        14
                                                                                        15
                                                                                        16
                                                                                        17
                                                                                        18
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27
                                                                                         1




                                                                                        25

                                                                                        26
                                                                                        27

                                                                                        28

                                                                                                                                     Page 2 of 3
                                                                                         1                                           Bank of America, N.A., v. Via Valencia/Via
                                                                                                                                     Ventura Homeowners Association, et al.
                                                                                         2

                                                                                         3                                           Case No. 2:16-cv-00274-APG-PAL

                                                                                         4        ____________________________________________________________________

                                                                                         5                                            ORDER

                                                                                         6         Based on the foregoing stipulation of the parties,
                                                                                         7         IT IS SO ORDERED.
                                                                                         8
                                                                                                   DATED: ___________________________, 2019.
                                                                                         9
                       9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                        10                             _____________________________________________
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                                                       UNITED
                                                                                                                       UNITED STATES
                                                                                                                               STATES DISTRICT
                                                                                                                                        DISTRICT MAGISTRATE
                                                                                                                                                 JUDGE      JUDGE
                                                                                        11
                                                                                                                       Dated: May 1, 2019.
                                                                                             Submitted by:
                                                                                        12
LIPSON NEILSON, P.C.




                                                                                        13   LIPSON NEILSON P.C.

                                                                                        14   By:____/s/ Karen Kao ______________
                                                                                                J. WILLIAM EBERT, ESQ.
                                                                                        15      Nevada Bar No. 2697
                                                                                                KAREN KAO, ESQ.
                                                                                        16      Nevada Bar No. 14386
                                                                                                9900 Covington Cross Drive, Suite 120
                                                                                        17      Las Vegas, Nevada 89144
                                                                                                (702) 382-1500 - Telephone
                                                                                        18      (702) 382-1512 - Facsimile
                                                                                                bebert@lipsonneilson.com
                                                                                        19      sjeong@lipsonneilson.com
                                                                                             Attorneys for Defendant VIA VALENCIA/VIA
                                                                                        20   VENTURA HOMEOWNER ASSOCIATION
                                                                                        21

                                                                                        22
                                                                                                                                                   28




                                                                                        23

                                                                                        24
                                                                                         2
                                                                                         3
                                                                                         4
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8
                                                                                         9
                                                                                        10
                                                                                        11
                                                                                        12
                                                                                        13
                                                                                        14
                                                                                        15
                                                                                        16
                                                                                        17
                                                                                        18
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27
                                                                                         1




                                                                                        25

                                                                                        26
                                                                                        27

                                                                                        28

                                                                                                                                     Page 3 of 3
